Citation Nr: 0028760	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  This appeal arises from a September 1998 
rating decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).


FINDINGS OF FACT

1.  The RO by a rating decision dated in January 1988, denied 
service connection for bronchitis, on the basis that chronic 
bronchitis was not demonstrated during service or shown to be 
due to service; after notification, the veteran did not file 
an appeal and that decision became final.  

2.  The evidence added to the record since the RO's decision 
of January 1988 is either cumulative in nature or not 
material in that it does not demonstrate that the veteran had 
chronic bronchitis during service or that his current 
bronchitis is attributable to his period of service.

3.  The RO by a rating decision dated in March 1994, denied 
service connection for hypertension, on the basis that 
hypertension was not shown during service or within the first 
postservice year; after issuance of a statement of the case, 
the veteran did not timely perfect his appeal, and that 
decision became final.  

4.  The evidence added to the record since the RO's decision 
of March 1994 is either cumulative in nature or not material 
in that it does not demonstrate that the veteran had 
hypertension during service, or that his current hypertension 
is attributable to his period of service.





CONCLUSIONS OF LAW

1.  The RO, by final decision dated in January 1988, denied 
service connection for bronchitis; new and material evidence 
has not been submitted, and the veteran's claim for service 
connection for that disability has not been reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The RO, by final decision dated in March 1994, denied 
service connection for hypertension; new and material 
evidence has not been submitted, and the veteran's claim for 
service connection for that disability has not been reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions that have become final may be reopened only by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); See Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection for hypertension may be granted 
if it is shown to be present in service or manifest to a 
degree of 10 percent or more within one year from the date of 
final separation from service. 38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

Bronchitis

In January 1988, the RO denied service connection for 
bronchitis; following notification, the veteran did not file 
an appeal and that decision became final.  

When the claim was previously denied, the evidence showed 
that the veteran had an episode of bacterial bronchitis in 
service in October 1971; however, no further treatment for 
bronchitis was shown during service, and the separation 
examination in October 1972 noted normal lung/chest 
examination.  In its January 1988 decision, the RO determined 
that no chronic disability was demonstrated during service or 
shown to be due to service; thus, service connection for 
bronchitis was denied.  

Relevant, non-duplicative evidence received since January 
1988 includes:  extensive VA treatment records dated from 
1975 to 1991, which showed treatment for bronchitis in 1979, 
1982, 1989, and 1990, and a diagnosis of chronic bronchitis 
in October 1983; lay statements dated in 1997 from two former 
Army associates of the veteran who recalled him having 
trouble breathing and suffering from bronchitis during 
service.  

The medical evidence added to the record since January 1988 
reflects only postservice diagnoses and treatment for 
bronchitis, beginning more than six years after service 
separation, and provides no objective basis to relate the 
current bronchitis to the acute episode of bacterial 
bronchitis noted in service.  As such it does not constitute 
new and material evidence.  The veteran has also submitted 
his own statements and hearing testimony to the effect that 
his current bronchitis is related to his period of service.  
These statements are not only cumulative of statements of 
record in January 1988, they are not supported by the 
objective evidence of record, and as such are not found to be 
material.  The buddy statements state that the veteran had 
bronchitis during service; that fact was known at the time of 
the January 1988 rating decision. 

While the veteran has submitted various items of evidence 
since the January 1988 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since January 1988 simply does 
not demonstrate that the veteran has chronic bronchitis that 
began during service, or that his current bronchitis is 
attributable to his period of service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of chronic 
bronchitis attributable to the veteran's period of service.

Hypertension

In March 1994, the RO denied service connection for 
hypertension; after issuance of a statement of the case, the 
veteran did not timely perfect his appeal, and that decision 
became final.  

When the claim was previously denied, the evidence showed 
that the veteran had no abnormally high blood pressure 
readings or diagnoses of hypertension during service or 
within the first post service year; on the service separation 
examination in October 1972, the veteran's blood pressure was 
noted as 112/78.  In its March 1994 rating decision, the RO 
determined that hypertension was not shown during service or 
within the first postservice year; thus, service connection 
for hypertension was denied.  

Relevant, non-duplicative evidence received since March 1994 
includes:  extensive VA treatment records dated from 1975 to 
1991, which showed elevated blood pressure readings beginning 
in March 1983, with diagnoses of hypertension in subsequent 
years.  

The medical evidence added to the record since March 1994 
reflects only postservice diagnoses and treatment for 
hypertension, beginning more than ten years after service 
separation, and provides no objective basis to relate the 
current hypertension to his period of service.  As such it 
does not constitute new and material evidence.  The veteran 
has also submitted his own statements and hearing testimony 
to the effect that his current hypertension began during 
service.  These statements are not only cumulative of 
statements of record in March 1994, they are not supported by 
the objective evidence of record, and as such are not found 
to be material. 

While the veteran has submitted various items of evidence 
since the March 1994 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since March 1994 simply does not 
demonstrate that hypertension was present during service or 
within the first postservice year, or that the veteran's 
current hypertension is attributable to his period of 
service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of chronic 
hypertension attributable to the veteran's period of service.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

